DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the After-Final Amendment filed on 04/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgement
An Amendment filed on 04/13/2021, responding to the Office Action mailed on 01/07/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Election/Restrictions
Claim 10 is allowable.  The restriction requirement between invention and species, as set forth in the Office action mailed on 08/27/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement is partially withdrawn.  Claims 13-15, directed to a non-elected species of the claimed invention, are no longer withdrawn from consideration because the claims require all the limitations of allowable Claim 10.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 8-11, 13-16, 21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed group III-V device structure comprising a through via structure formed through a channel layer, an active layer and a portion of the substrate, wherein a source electrode horizontally extends over and is in direct contact with the through via structure, the first dielectric layer is between the active layer and the source electrode, and the through via structure is through the first dielectric layer. 
Regarding claim 10, the applied prior art neither anticipates nor renders obvious the claimed group III-V device structure comprising a doped well region formed in a portion of the substrate and below a through via structure, wherein the doped well region surrounds a bottom portion of the through via structure, the doped well region is doped with a first conductivity type, the substrate is doped with a second conductivity type, and the first conductivity type is different from the second conductivity type. 
Regarding claim 21, the applied prior art neither anticipates nor renders obvious the claimed group III-V device structure comprising a doped well region formed in a portion of the substrate and below a through via structure, wherein the doped well region surrounds a bottom portion of the through via structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
04/23/2021